I cannot concur in the majority opinion in this case.
The record shows that suit was filed to foreclose an improvement lien on certain property in the City of Tampa; that the suit was based upon an improvement lien certificate owned and held by the complainant; that the property was owned by International Bank of Tampa, Florida; *Page 105 
that suit was filed by Charles S. Pryor on October 22, 1931; that the Bank, the owner of the property, was served with process and appeared but filed no further pleadings.
On March 22, 1932, a motion was filed for decree proconfesso. The decree pro confesso was entered on that day. On April 11, 1932, an order was made appointing Master in Chancery to take testimony. On April 21st the Master made his report of testimony. On the same day final decree of foreclosure was entered.
On June 20, 1932, Special Master filed his report of sale and on that date the court entered its order confirming the sale. On June 20, 1932, deeds were made and recorded in Deed Book 952, page 374, of the Public Records of Hillsborough County, conveying the fee simple title by the Master to Jack Jolly Lester.
On October 23, 1931, Pryor filed a like suit to foreclose another improvement lien certificate. Like proceedings were had and on June 20, 1932, deed pursuant to confirmance of sale was made by the Master to Jack Jolly Lester, recorded in Deed Book 952 on page 371 of the Public Records of Hillsborough County. Lester went into possession of both lots immediately after acquiring deed.
On July 22, 1932, International Bank of Tampa, a corporation, filed its bill in Chancery seeking to have Receiver appointed to take charge of the property involved, collect the rents and hold the same subject to the further order of the court, and praying that an accounting be had; that the orders confirming the sale as to both pieces of property be vacated, annulled and set aside and that the conveyances made by the Master be vacated, annulled and set aside and that they be cancelled on the record and that complainant be allowed and permitted to discharge the final decree in *Page 106 
both cases upon the payment of the amount of the decree with all costs and attorney's fees.
The whole claim of right to the relief prayed is based upon the allegation that the attorney for the Bank had an oral agreement with a representative of the attorneys originally employed by the complainant to the effect that after final decree was entered no further steps would be taken in the cause without notice to the defendant Bank or its attorneys. The record shows that this agreement was never brought to the attention of the attorneys of record who first represented the complainant.
The record further shows that pending the suit the services of those attorneys were discontinued; other attorneys were employed who had no knowledge of any such oral agreement and who proceeded in accordance with ethics and the rules of practice and procedure to bring the litigation to a close. It is not charged in the bill of complaint that there was any misconduct, deception or sharp practice on the part of either of the attorneys employed in the litigation. The whole bill of complaint, as well as the evidence, shows that the Bank neglected its business, paid little or no attention to the suit pending to foreclose the lien against its property, negligently allowed decrees to be entered in due course in litigation of which it had full notice. The Bank was charged with notice of the entry of the decree pro confesso, of the entry of the final decree, of the order appointing Master to sell the property and of the Master's sale, and took no action whatever to protect its rights nor to discharge the improvement lien which it was bound to pay.
The alleged agreements upon which the Bank bases its right to relief are not such as are recognized as being binding in law or in equity. The rights of third parties not parties *Page 107 
to the original suit have intervened. They have acquired for valuable consideration good title to the property and have entered into the possession and enjoyment of the same.
I think the bill was without equity and should have been dismissed and that the decree from which appeal is taken should be reversed.
ELLIS, J., concurs.